DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 23 March 2020 has been received, & its contents have been carefully considered.  As a result, Claims 1-11 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #29 as shown in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Ref. #28 to describe both a “Total Exhaust Air Flow” & a “Combustion Chamber Pressure”; &
The specification fails to mention Ref. #29 including in Fig. 2 of the drawings.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Zhou, US #2016/0230991
[Zhou ('991)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9 & 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhou ('991).
In Re Claims 1, 2, 6, 9 & 10, Zhou ('991) discloses:
Cl. 1: A method for continuous firing of a combustion chamber with at least three regenerative burners (At least Para. 16, 17, 26: Regenerative Burners #21-25, collectively referred to as #2), said method comprising (Para. 57-61):
carrying supply air cyclically through a first of the regenerative burners in a combustion mode thereof (Para. 58: A number “m” of Regenerative Burners #2 are started in combustion mode); and
carrying exhaust air cyclically through a second of the regenerative burners in an exhaust mode thereof (Para. 58: A number “n” of Regenerative Burners #2 are started in exhaust / smoke evacuation mode); and
reducing volume flow of the supply or exhaust air through the first or second of the regenerative burners continuously and in counter-cycle to increasing volume flow of the supply or exhaust air through a third of the regenerative burners at a constant combustion chamber pressure until the first or second regenerative burner has no volume flow (Para. 60 & 52: At least one Burner #2 in combustion mode & one Burner #2 in exhaust mode are concurrently switched back & forth / cycled between combustion & exhaust modes “within a short period of time”; Para. 61: Burners #2 are cycled through the combustion & exhaust mode switching “until combustion finishes”).
Cl. 2: A device comprising:
at least three regenerative burners (At least Para. 16, 17, 26: Regenerative Burners #21-25, collectively referred to as #2) each having regenerators that each communicate on a respective hot-gas side thereof (Regenerators #203) with a combustion chamber (Furnace Hearth #101) and are each connected via a respective valve on a cold-gas side thereof in an alternating manner to a supply air line (Valves #521-525 connected to Supply Air Line #402) and an exhaust air line (Valves #531-535 connected to Flue Gas Pipeline #403), wherein supply air flows from the supply air line through the regenerative burner when in a combustion mode, and wherein exhaust air flows through the exhaust air line and through the regenerative burner when in an exhaust mode (At least Para. 75);
wherein the valves on the cold gas side are proportional valves, at least two of which are actuated in counter-cycle so as to increase volume flow continuously in one of the regenerative burners and reduce in counter-cycle volume flow in another of the regenerative burners when said regenerative burners are both in the combustion mode or are both in the exhaust mode, and the valves operate as a closed combustion chamber pressure regulating circuit that maintains a constant pressure in the combustion chamber (Para. 60 & 52: At least one Burner #2 in combustion mode & one Burner #2 in exhaust mode are concurrently switched back & forth / cycled between combustion & exhaust modes “within a short period of time”; Para. 61: Burners #2 are cycled through the combustion & exhaust mode switching “until combustion finishes”; Para. 66, 67: Pressure within the hearth / combustion chamber is stabilized & the “variation in differential pressure … further dropped”).
Cl. 9: A method for continuous firing of a combustion chamber with at least three regenerative burners (At least Para. 16, 17, 26: Regenerative Burners #21-25, collectively referred to as #2) each having varying volume flow of supply air or exhaust air therethrough, said method comprising:
supplying supply air to the regenerative burners; causing each of the regenerative burners to cyclically go through a combustion mode wherein supply air flows therethrough (Para. 58: A number “m” of Regenerative Burners #2 are started in combustion mode) and
an exhaust mode wherein exhaust gas flows therethrough (Para. 58: A number “n” of Regenerative Burners #2 are started in exhaust / smoke evacuation mode), said regenerative burners being in the combustion and exhaust modes at different time intervals relative to each other, said time intervals each having a beginning and an end; reducing, for one of the regenerative burners at an end of a time interval of the exhaust mode (Para. 58: A set number “m” of burners cycle from combustion mode to exhaust mode as a second send number “n” of burners cycles from exhaust mode to combustion mode, indicating that burners “m” & “n” are in combustion mode at different time intervals), the volume flow of exhaust air flowing therethrough continuously until said volume flow reaches zero, and increasing the volume flow of the exhaust air through a respective other of the regenerative burners at a beginning of an exhaust mode thereof in counter-cycle to said reducing so as to maintain a constant pressure in the combustion chamber (Para. 60 & 52: At least one Burner #2 in combustion mode & one Burner #2 in exhaust mode are concurrently switched back & forth / cycled between combustion & exhaust modes “within a short period of time”; Para. 61: Burners #2 are cycled through the combustion & exhaust mode switching “until combustion finishes”; Para. 66, 67: Pressure within the hearth / combustion chamber is stabilized & the “variation in differential pressure … further dropped”).
Cl. 10: and further comprising reducing, for one of the regenerative burners at an end of a time interval of the combustion mode, the volume flow of supply air flowing therethrough continuously until said volume flow reaches zero, and increasing the volume flow of the supply air through the respective other of the regenerative burners at a beginning of a combustion mode thereof in counter-cycle to said reducing so as to maintain a constant pressure in the combustion chamber (Para. 60 & 52: At least one Burner #2 in combustion mode & one Burner #2 in exhaust mode are concurrently switched back & forth / cycled between combustion & exhaust modes “within a short period of time”; Para. 61: Burners #2 are cycled through the combustion & exhaust mode switching “until combustion finishes”; Para. 66, 67: Pressure within the hearth / combustion chamber is stabilized & the “variation in differential pressure … further dropped”).
Cl. 6, 11: A method according to claim 1, wherein the method further comprises activating proportional valves on cold gas sides of at least two of the regenerative burners in counter-cycle so as to increase volume flow continuously in one of the regenerative burners and reduce in counter-cycle volume flow in another of the regenerative burners when said regenerative burners are both in the combustion mode or are both in the exhaust mode, wherein the valves operate as a closed combustion chamber pressure regulating circuit that maintains a constant pressure in the combustion chamber (Para. 60 & 52: At least one Burner #2 in combustion mode & one Burner #2 in exhaust mode are concurrently switched back & forth / cycled between combustion & exhaust modes “within a short period of time”; Para. 61: Burners #2 are cycled through the combustion & exhaust mode switching “until combustion finishes”; Para. 66, 67: Pressure within the hearth / combustion chamber is stabilized & the “variation in differential pressure … further dropped”).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou ('991) as applied to at least one of Claims 2 & 6.
In Re Claims 3 & 7, with respect to “wherein the proportional valves on the cold gas side are each connected to the supply air line and the exhaust air line via a respective gate valve”, the use of two proportional valves on each regeneration burner, in lieu of one proportional & two gate shut-off valves, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the single proportional with two gate shut-off valves solves a particular problem or is for a particular purpose (NOTE, In Lines 15-22 of P. 6 of the specification, Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the regeneration furnace of Zhou ('991) would function equally well in either configuration.
Allowable Subject Matter
Claims 4, 5, 8 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762